DETAILED ACTION
	Applicant’s response, filed 8/12/2022, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 9-20 are pending.
Claims 1-8 are canceled.
Claims 9-10 and 12-14 are withdrawn
Claim 11 is amended.
Claims 15-20 are newly added.
Claims 11 and 15-20 are under examination herein.
Claims 11 and 15-20 are rejected.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 8/17/2022 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered. A signed copy of the IDS document is included with this Office Action. It is noted that the reference listed in the IDS was  missing an indication of page numbers. The Examiner has annotated this reference. Please ensure that all reference information is included on any future IDS submissions.

Claim Objections
The claims are objected to because of the following informalities. 
Claim 11 recites “A method for amplifying a double-stranded nucleic acid containing a sequence of interest of target nucleic acid”, which should be amended to recite “A method for amplifying a double-stranded nucleic acid containing a target nucleic acid sequence of interest ”, “A method for amplifying a double-stranded nucleic acid containing a sequence of interest of a target nucleic acid”, or similar.
Claim 11 recites “(2) carrying out a Polymerase chain reaction (PCR) using the first double-stranded nucleic acid obtained from the step (1) as a second template along with an added second primer… and a third primer”. It is recommended to amend the claim to recite “(2) carrying out a Polymerase chain reaction (PCR) using the first double-stranded nucleic acid obtained from the step (1) as a second template along with an added second primer… and an added third primer” to maintain consistent claim language.



Claim Rejections- 35 USC § 112
The outstanding rejections to the claims are withdrawn in view of the amendments submitted herein.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11 and 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. The instant rejection newly stated and is necessitated by claim amendment.
Claim 11 recites the limitations “A method for amplifying a double-stranded nucleic acid containing a sequence of interest of target nucleic acid and an introduced during processing random sequence” and “a number of first primers that each have a different sequence corresponding to the number of different sequences of the random sequence and that each contain in direction from 5' end toward 3' end - a specific sequence…, a random sequence and a sequence complementary to the first sequence”. Under the broadest reasonable interpretation, a random sequence is introduced during processing by annealing first primers, which contain a random sequence, to the target nucleic acid, wherein the first primers have as many different sequences as there are random sequences. However, the amendment to the claim, wherein the limitation “each have a different sequence corresponding to the number of different sequences of the random sequence” was moved to clarify that it modifies the number of first primers, has altered the antecedent basis of a number of first primers that contain a random sequence and have a number of different sequences corresponding to the number of different sequences of the random sequence. It is recommended to amend the claim to recite “a number of first primers that each have a different sequence corresponding to the number of different sequences of [[the]] a random sequence and that each contain in direction from 5' end toward 3' end - a specific sequence…, [[a]] the random sequence and a sequence complementary to the first sequence” or similar.

Claim Rejections - 35 USC § 101
Claims 1-8 are cancelled. Therefore, the outstanding rejections to claims 1-8 are withdrawn.

Claim Rejections - 35 USC § 103
A. 	Claims 11, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Asbury et al. (US 2015/0259734 Al; Pub. Date: 17 Sep. 2015) in view of Osborne et al. (WO 2013/128281 Al). The instant rejection is newly stated and is necessitated by claim amendment.
Claim 11 (now amended) discloses a method for quantifying a target nucleic acid, comprising the following steps (1) and (2): 
(1) carrying out an annealing reaction, a nucleic acid extension reaction, a nuclease reaction, and a nuclease inactivation reaction by using as a first template a single-stranded nucleic acid of the target nucleic acid or a single-stranded nucleic acid obtained from a double-stranded nucleic acid of the target nucleic acid, that contains said first template containing in a direction from 3' end toward 5' end 
- a first sequence, 
- a sequence of interest and 
- a second sequence, 
along with a number of first primers that each have a different sequence corresponding to the number of different sequences of the random sequence and that each contain in direction from 5' end toward 3' end 
- a specific sequence which has between 10 and 50 bases and comprises a sequence non- complementary to the sequence of the target nucleic acid, 
- a random sequence and 
- a sequence complementary to the first sequence so as to obtain a first double-stranded nucleic acid with one strand containing in direction from 5' end toward 3' end 
- the specific sequence, 
- the random sequence, 
- the sequence complementary to the first sequence, 
- a sequence complementary to the sequence of interest, and 
- a sequence complementary to the second sequence; and
(2) carrying out a Polymerase chain reaction (PCR) using the first double-stranded nucleic acid obtained from the step (1) as a second template along with an added second primer containing the second sequence and a third primer containing the specific sequence so as to obtain a second double-stranded nucleic acid,
wherein the step (1) is carried out in the absence of the second primer and the third primer.
	Regarding claim 11, Asbury teaches a method of sequence-based profiling of populations of nucleic acids by multiplex amplification and attachment a sequence tag to target nucleic acids (abstract) that allows for quantitative determination of the number of targets in a sample (paragraph 0045).
	Regarding claim 11, step 1, Asbury teaches that the method comprises an annealing reaction, a nucleic acid extension reaction, and an exonuclease reaction, which is a nuclease reaction (paragraph 0027). Asbury teaches that the double stranded target nucleic acids may be melted to be used in single stranded form as a template during reactions (paragraphs 0035 and 0052). Asbury teaches that the nuclease reaction may be performed using an exonuclease which can be inactivated by heat [0037].
Regarding the target nucleic acid of claim 11, step 1, Asbury teaches the target nucleic acid contains in direction a V region (1226), a D region (1224), and a J region (1222) (paragraph 0029 and Fig 1C). As Asbury depicts the first primers 1212 binding to the V region 1226 (Fig 1C), it is considered as a first sequence as instantly claimed. As Asbury depicts the D region 1224 between the V region and the J region (Fig 1C), it is considered as a sequence of interest as instantly claimed. As Asbury depicts the second primers 1240 binding to the J region 1222 (Fig 1C), it is considered as a second sequence as instantly claimed. Primers 1212 have a structure where the binding site is positioned at the 3’ end, identically as primers 101 in the discussion below. As primers bind their reverse complement sequences, the target nucleic acid 1200 is depicted in the reverse orientation, from the 5’ end toward the 3’ end. As Asbury depicts the J region 1222 near the 5’ end of the target nucleic acid 1200 and the V region near the 3’ end of the target nucleic acid (Fig 1C), the target nucleic acid 1200 is considered as containing the V region, the D region, and the J region in direction from 3’ end toward 5’ end as instantly claimed.
Regarding the first primers of claim 11, step 1, Asbury teaches that primers (101) contain a 5’ non-complementary portion (105), which comprises a first primer binding site (102) and a sequence tag (104), and a receptor-specific portion (103) (paragraph 0028 and Fig 1B). As Asbury’s primers 101 are the first primers annealed to the target nucleic acid, they are considered as first primers as instantly claimed. As Asbury’s first primer binding site 102 is part of the 5’ complementary portion of the primer, it is considered as being positioned at the 5’ end of the primer. As Asbury’s sequence tag 104 is depicted as being adjacent to the first primer binding site 102 and the receptor specific portion 103 is depicted as being adjacent to the sequence tag 104 in Fig 1C, they are considered as being in direction from the 5’ end toward the 3’ end as instantly claimed. As Asbury’s first primer binding site 102 is a known sequence common to all primers that is also non-complementary to the sequence of the target nucleic acid, it is considered as a known or specific sequence as instantly claimed. As Asbury’s first primer binding site 102 is part of the 5’ non-complementary portion of the primer, it is also considered as having a sequence non-complementary to the sequence of the target nucleic acid as instantly claimed. As Asbury defines primers as usually having a length in the range of 14 to 40 nucleotides (paragraph 0143), and as Asbury teaches that a portion of a primer (108) anneals to the first primer binding site (102) (paragraph 0028), it would have been encompassed, or at least obvious for the first primer binding site of Asbury to have a length of 14 to 40 nucleotides. As Asbury teaches the length of primers as a number of nucleotides, the number of nucleotides is considered as a number of bases as instantly claimed. This range encompasses the instantly claimed range of the number of bases in the specific sequence. As Asbury’s sequence tag 104 can be a mosaic tag comprised of randomly selected nucleotides (paragraph 0048), it is considered a random sequence as instantly claimed. As Asbury’s receptor-specific portion 103 is complementary to a region of the target nucleic acid, it is considered as a sequence complementary to the first sequence of the target nucleic acid as instantly claimed. As Asbury teaches that the mosaic tag is comprised of randomly selected nucleotides (paragraph 0048) and that labeling the DNA templates with the mosaic tags would result in substantially every DNA template having a unique mosaic tag (paragraph 0052), each primer has a different sequence corresponding to the number of different sequences of the random sequence as instantly claimed.
Regarding the first double-stranded nucleic acid of claim 11, step 1, Asbury teaches that the extension product (1216), which is the obtained result of extension process, is a double stranded nucleic acid that contains a first primer binding site (1230), a sequence tag (1228), a receptor-specific portion or sequence complementary to the V region (1226), a sequence complementary to the D region (1224), and a sequence complementary to the J region (1222) (paragraph 0029 and Fig 1C). As Asbury teaches that the extension product 1216 is the result of an extension reaction of the primers 1212 and the target nucleic acid 1226 (Fig 1C), the extension product 1216 is considered as a first double-stranded nucleic acid as instantly claimed. As described above, the first primer site 1230 is considered a specific sequence as instantly claimed, the sequence tag 1228 is considered as a random sequence as instantly claimed, the receptor-specific portion 1226 or the sequence complementary to the V region 1226 is considered as a sequence complementary to the first sequence as instantly claimed. As the extension product 1216 is an extension of primers 101 using the target nucleic acid as a template and the extended portion of primers 101 will be complementary to the target nucleic acid, the sequence complementary to the D region 1224 is considered as a sequence complementary to the sequence of interest as instantly claimed and the J region 1222 is considered as a sequence complementary to the second sequence as instantly claimed. As Asbury teaches that the first primer binding site 1230 is 5’, the structure of extension product 1216 is considered being in the 5’ end toward the 3’ end as instantly claimed.
Regarding claim 11, step 2, Asbury teaches carrying out an extension reaction (107) using the extension product (109) as a template along with primers that comprise a second receptor-specific portion (106) and a portion specific for first primer binding site (108) (paragraph 0028 and Fig 1B). As a polymerase chain reaction (PCR) is a reaction conducted with two primers and a DNA polymerase, and Asbury teaches that two separate primers and a DNA polymerase are used in extension reaction 107, the extension reaction 107 of Asbury is considered as a polymerase chain reaction (PCR) as instantly claimed. As Asbury teaches that primer 106 is a receptor-specific portion (primers 1240, paragraph 0029 and Fig 1C), that can be specific to the J region 1222 (i.e., the second sequence), primer 106 is considered as a second primer containing the second sequence. As Asbury teaches that primer 108 is specific for the first primer binding site 102, primer 108 is considered as a third primer containing the specific binding site as instantly claimed. As Asbury teaches that the extension cycle produces a second extension product (118, paragraph 007 and Fig 1B), which is depicted as a double stranded nucleic acid, the second extension product is considered as a second double-stranded nucleic acid as instantly claimed. As Asbury teaches adding the primers comprising 106 and 108 (paragraph 0028), it is considered that Asbury fairly teaches the limitation regarding step (1) being carried out in the absence of the second and third primers.
However, the prior art to Osborne teaches attaching a plurality of oligonucleotide tags to polynucleotides to provide a tagged sample in which substantially every target polynucleotide in the sample is attached a different oligonucleotide, amplifying the target polynucleotides, and counting the number of different tags that are associated with the amplified target polynucleotides (background).
Regarding claim 11, step 1, Osborne teaches hybridizing a population of forward primers with the formula 5’-A-Y-Z to nucleic acids (page 1, lines 21-22). As hybridizing and annealing are equivalent terms for reverse complement binding of nucleic acids, hybridizing as taught by Osborne is considered as annealing as instantly claimed. As Osborne teaches that region A provides a primer binding site and is the same in every primer (page 1, lines 22-24), region A is considered as a specific sequence as instantly claimed. As Osborne teaches that region Y varies between the different primers (page 1, lines 24-25) and may be defined by a degenerate base run (page 1, lines 28-30), region Y is considered as a random sequence as instantly claimed. As Osborne teaches that region Z is complementary to a first site in the target polynucleotide and is the same in every primer (page 1, lines 25-28), region Z is considered as a sequence complementary to the first sequence as instantly claimed. Osborne teaches a second extension step after hybridization and extension of the forward primers 10 with the formula 5’-A-Y-Z to nucleic acids (page 24, lines 17-19). Osborne teaches that a reverse primer 16 with the sequence W hybridizes to the first extension products 22 at binding site 24 and is extended to produce a second extension product 28 (page 25, lines 4-8 and Fig. 3). Binding site 24 is considered as a sequence complementary to the second sequence as instantly claimed and W is considered as a second primer containing the second sequence as instantly claimed.
Regarding claim 1, step 2, Osborne teaches a second primer 14 and reverse primer 16 amplifying the second extension product 28 to produce a population of PCR products 30 (page 25, lines 25-27). As Osborne teaches that the second primer 14 comprises the sequence of Region A, the second primer 14 is considered as the third primer containing the specific sequence as instantly claimed. As Osborne teaches that the reverse primer 16 comprises can be specific to sequence W (page 24, line 20 and Fig 3), reverse primer 16 is considered as the second primer containing the second sequence as instantly claimed. As Osborne teaches PCR products 30 are the products of an amplification reaction using the second primer 15 and the reverse primer 16, PCR products 30 are considered as a second double-stranded nucleic acid as instantly claimed. Osborne further teaches sequencing the products (page 30, line 3) as instantly claimed in claim 1, step 3. Thus, Osborne teaches that extension steps are performed on a target nucleic acid with the first forward primer 10 and reverse primers 16, followed by a PCR amplification with a second primer 14 and reverse primer 16, and sequencing of the final amplification product.
It would have been prima facie obvious to a person having ordinary skill in the art at the time of the of the invention to modify the method taught by Asbury in view of the methods taught by Osborne. Specifically for step 1, it would have been obvious and well within the purview of one of ordinary skill in the art to combine the features of Asbury and Osborne to obtain a nucleic acid containing the sequence of interest and a random sequence after only one extension reaction, followed by a nuclease reaction to remove the forward primers. Although both Asbury and Osborne teach a second nucleic acid extension step, Osborne suggests eliminating this step at page 28, line 32 through page 29, line 5. Specifically for step 2, it would have been obvious to perform PCR using the primers described by Osborne, where one primer binds to the forward primer and the other primer binds directly to the target nucleic acid, and where the primers are added after the initial extension and exonuclease reactions, as taught by Asbury. Such a method would eliminate the need to perform a second nuclease reaction to add a second primer site to the opposite side of the target nucleic acid. The motivation to combine the methods of Asbury and Osborne would have been to amplify and sequence the sample with the counter for estimating the number of initial target molecules in the sample, as described by Osborne (abstract), or to perform sequence-based profiling of populations of nucleic acids by multiplex amplification and attachment of one or more sequence tags to target nucleic acids, as described by Asbury (abstract). 
Regarding claim 15, which is dependent on claim 11, Asbury teaches extracting nucleic acids from a sample (paragraph 0043), and that samples can be from a patient (paragraph 0061) or a microbial community (paragraph 0025). As a patient encompasses a singular organism, a patient is considered as one organism as instantly claimed. As a microbial community encompasses multiple organisms, a microbial community is considered as two or more organisms as instantly claimed. The teachings of Asbury encompass the instantly claimed range of one or more organisms.
Regarding claim 16, which is dependent on claim 11, Asbury further teaches that the target polynucleotides may comprise complex mixtures of nucleic acids including 16S rDNAs of microbial communities (paragraph 0025). As rRNA is transcribed from rDNA, where DNA is composed of genes, 16S rDNAs as taught by Asbury are considered to encompass, or at least make obvious the use of part or all of an rRNA gene as instantly claimed. 
Regarding claim 18, which is dependent on claim 11, Asbury further teaches extracting nucleic acids from a sample (paragraph 0043), and obtaining from an individual a tissue sample (paragraphs 0007 and 0061-0074). As Asbury teaches the sample is from an individual’s tissue, the teachings of Asbury encompass or at least make obvious the target nucleic acid as from body tissue as instantly claimed. 
Regarding claim 19, which is dependent on claim 11, Asbury et al. further teach that the number of distinct nucleotide sequences in a clonotype profile is in the range from 5,000 to 1,500,000 (paragraph 0129). As Asbury teaches a method that in some embodiments results in determining a clonotype profile (paragraph 0037), the distinct sequences are considered as the target nucleic acids as instantly claimed. Thus, Asbury discloses an overlapping range which encompasses or alternatively makes obvious the instantly claimed range. It would have been prima facie obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding claim 20, which is dependent on claim 11, Asbury further teaches that mosaic tags can comprise 10 to 100 nucleotides (paragraph 0051). As Asbury teaches that the mosaic tag is comprised of randomly selected nucleotides (paragraph 0048), the mosaic tag is considered as a random sequence as instantly claimed. The range taught by Asbury overlaps the claimed range, and thus encompass or alternatively make obvious the instantly claimed range. Asbury discloses overlapping ranges (paragraph 0051). It would have been prima facie obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
B. 	Claim 17 remains rejected under 35 U.S.C. 103 as being unpatentable over Asbury in view of Osborne, as applied to claim 11 above, and further in view of Wang and Qian (2009 PLOS One). The instant rejection is newly stated and is necessitated by claim amendment.
Regarding claim 17, which is dependent on claim 11, Asbury teaches quantifying target nucleic acids as disclosed above. Asbury teaches that the target polynucleotides may comprise complex mixtures of nucleic acids including 16S rDNAs of microbial communities (paragraph 0025). As rRNA is transcribed from rDNA, where DNA is composed of genes, 16S rDNAs as taught by Asbury are considered as rRNA genes as instantly claimed. Asbury also teaches the target nucleic acid contains a V region (1226), a D region (1224), and a J region (1222) (paragraph 0029 and Fig 1C). As discussed above, the V region 1226 is considered as a first sequence as instantly claimed, the D region 1224 is considered as a sequence of interest as instantly claimed, and the J region 1222 is considered as a second sequence as instantly claimed. 
Asbury is silent to a variable region of an rRNA gene being the sequence of interest, and the downstream and upstream conserved regions of the variable region being primer sites. 
Wang & Qian teach a method to identify conservative fragments of rDNA sequences for amplifying variable rDNA regions to use in the classification of uncultured bacteria (abstract). Wang & Qian teach that conservative regions flank a target region of rDNAs (Introduction, page 1, column 1, paragraph 2), where the target region is the variant region of an rRNA gene (Introduction, page 1, column 1, paragraph 1). As rRNA is transcribed from rDNA, where DNA is composed of genes, rDNAs as taught by Wang are considered as rRNA genes as instantly claimed. As Wang and Qian teach a target region which is a variable region of rRNA genes, it is considered as the sequence of interest which is a variable region of rRNA gene as instantly claimed. As the conservative regions of Wang are taught to flank a variable region, and flank means to occupy a position at the side, the teaching of conservative regions in Wang is considered to encompass or alternatively make obvious a first sequence and second sequence that are downstream and upstream the variable region as claimed. 
It would have been prima facie obvious to a person having ordinary skill in the art at the time of the invention for the method of Asbury to comprise targeting the conserved flanking regions of rRNA genes to amplify the variable region in view of Wang and Qian. The motivation would have been to use the primers targeting the conserved region of the rDNAs to generate amplicons of the variant regions that are informative in taxonomic assignment as taught by Wang & Qian (Abstract, p1, lines 2-3).

Response to Applicant Arguments
	Applicant submits that Asbury teaches different primers and a different number of extension steps than are instantly claimed for the PCR step. Applicant submits that Osborne does not teach the deficiencies of Asbury because Osborne does not disclose or suggest a means for decomposing the forward primer by the nuclease without inducing the second nucleic acid extension reaction.
	It is respectfully submitted that this argument is not persuasive. As described above in the above 35 USC 103 rejection, Osborne teaches the primers as instantly claimed. Asbury teaches adding in primers after an exonuclease reaction at paragraph 28. It is therefore considered that in view of these teachings, it would be obvious to perform step (1) as taught by Asbury, and then to add in, as taught by Asbury, the primers as taught by Osborne to perform step (2).


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1671                  

/Lori A. Clow/Primary Examiner, Art Unit 1671